CHTLTON, J.,
dissenting, said be thought it exceedingly clear that the opinion of the majority of the court mistook the the law, as to the right of the plaintiffs in this case to recover the commissions against Swilley & Riley, who made no promise and assumed no liability, other than by merely putting their names upon the bill as securities for the other drawer — the fact of their being but securities having been known to the plaintiffs at the time they accepted and paid the bill. Conceding the bill, after its payment, was evidence of a written contract, upon which, connected with proof of its payment by the plaintiffs, as accommodation acceptors, the law raises an implied promise to pay, upon which an action would lie as against Swilley & Riley, -the securities, (a proposition difficult to maintain upon principle and legal analogy,) yet they cannot be held bound beyond the liability as ascertained by their written'contract. The security has the.right to repose upon the terms of bis contract. S. & R. made no contract to be responsible to the plaintiffs for commissions for accepting and paying the bill, nor is it shown that they even knew that the blank was to be filled up so as to make them the drawers of a bill. If then they can be made liable for such commissions, they are charged beyond their contract, — upon some other contract or liability. To explain more fully, suppose the acceptors had not paid the bill, but S. & R. bad paid it, they would then have satisfied their undertaking. Now could the acceptors in that case have sued them for the commissions for accepting? There is no principle of law which would justify such an action. To Bold that the law in such cases would imply a promise to pay on the part of the surety, would be to charge the sureties beyond and outside the contract. It would, furthermore, enable the plaintiffs to recover upon an implied contract, which if it had been express, but verbal, would have been directly obnoxious to the statute of frauds, as an agreement to answer, on the part of S. & R., for the default of Grant in failing to pay these commissions to the plaintiffs.